DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group 1, Claims 15-20 in the reply filed on 08/30/2021 is acknowledged.  The traversal is on the grounds that that Claim 1 recites a special technical feature as Iida does not teach the shared technical feature, specifically the thermoplastic reinforcement layer being made of thermoplastic resin and fiber.  This is not found persuasive because Iida teaches the reinforcement layer of FRP. A FRP is either thermoset, thermoplastic, or both. Thus, it would have been obvious to try the known three solutions for the FRP for the reinforcement layer. Iida is sufficient to teach the special technical feature and break unity.  Furthermore, International Search Report analysis is not controlling to examination at each national office. 
Claims 21-28 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group 2, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/30/2021.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 17, the claim recites multiple values for epsilon 0.2, 0.15 and 0.1 and how each value is more preferable. The phrase “preferable” renders the claim indefinite, as it is unclear which value for epsilon is actually part of the claimed invention. As one with ordinary skill in the art would be uncertain of the metes and bound of epsilon, it renders Claim 17 indefinite.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Iida et al. (US 2004/0206762)
Regarding Claim 15, Iida teaches a composite pressure vessel (Abstract) comprising a body comprising an inner thermoplastic liner with a cylindrical portion along a longitudinal axis 
Iida does not specifically teach the reinforcement layer comprises a thermoplastic resin. However, for fiber reinforced plastic, there are only three options for the resin; thermoplastic, thermosetting, or a mixture thereof. Therefore, a person of ordinary skill in the art would have pursued all three options, as all are known in the art for forming fiber composites for strengthening a region in an overall composite, including using a thermoplastic resin. As there are three finite solutions, that all three types of FRPs are known in the art and with reasonable expectation of success due to the usage of various resin FRPs in the prior art, it would have been “obvious to try” to one with ordinary skill in the art. Thus, it would have been obvious to one with ordinary skill in the art to use thermoplastic resin in the reinforcing layer of Iida, as it would have been obvious to try all categories of resin for FRPs.  
Regarding Claim 18, Iida teaches the reinforcing fibers in the reinforcing layer can be woven, a weave. (Paragraph 0056).
Regarding Claim 19, Iida teaches for the outer thermoset that a portion of the fibers can be arranged at an angle of 5 to 50 degrees. (Paragraph 0080). This overlaps the claimed range of 5 to 79 degrees.

Claim 15, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Iida et al. (US 2004/0206762) in view of Helmig (WO 2016/135260)
Regarding Claim 15, Iida teaches a composite pressure vessel (Abstract) comprising a body comprising an inner thermoplastic liner with a cylindrical portion along a longitudinal axis (Paragraph 0053; Fig. 1), an outer thermoset reinforcing structure of continuous fiber reinforced thermoset matrix that is wrapped around the body (Claim 58; Fig. 1), and a reinforcement layer of continuous fiber reinforced plastic comprising a reinforcing fiber and a polymer matrix, which is adhered to the cylindrical portion of the inner liner (Paragraph 0056; Fig. 1).  
Iida does not specifically teach the reinforcement layer comprises a thermoplastic resin. 
Helmig teaches a composite pressure vessel (Paragraph 0001) comprising a thermoplastic (polyethylene) liner, a thermoplastic reinforcing resin layer and the outer thermoset (epoxy) fiber composite layer. (Paragraph 0009, 0048, 0081). Helimg teaches using a thermoplastic resin layer between the thermoplastic liner and the thermoset fiber composite layer. Helimg teaches this resin reinforcing layer is used to help bond the thermoplastic liner to the thermosetting outer layer. (Paragraph 0047). Thus, it would have been obvious to one with ordinary skill in the art to use a thermoplastic resin as the reinforcing layer plastic in order to help ensure a stronger bond between the layers of Iida.
Regarding Claim 16, 
Regarding Claim 18, Iida teaches the reinforcing fibers in the reinforcing layer can be woven, a weave. (Paragraph 0056).
Regarding Claim 19, Iida teaches for the outer thermoset that a portion of the fibers can be arranged at an angle of 5 to 50 degrees. (Paragraph 0080). This overlaps the claimed range of 5 to 79 degrees.
Allowable Subject Matter
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358.  The examiner can normally be reached on Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael Zhang/Primary Examiner, Art Unit 1781